           Case 1:20-cv-01803-AKH Document 84 Filed 05/15/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
 JOSE L. VELESACA and ABRAHAM CARLO                               :
 UZATEGUI NAVARRO, on his own behalf and                          :
 behalf of others similarly situated,                             :   ORDER SUPPLEMENTING
                                                                  :   PRELIMINARY INJUNCTION
                                 Petitioners-Plaintiffs,          :
                                                                  :   20 Civ. 1803 (AKH)
              -against-                                           :
                                                                  :
 THOMAS R. DECKER, in his official capacity as                    :
 New York Field Office Director for U.S.                          :
 Immigration      and     Customs       Enforcement;              :
 MATTHEW ALBENCE, in his official capacity as                     :
 the Acting Director for U.S. Immigration and                     :
 Customs Enforcement; UNITED STATES                               :
 IMMIGRATION               AND            CUSTOMS                 :
 ENFORCEMENT; CHAD WOLF, in his official                          :
 capacity as Acting Secretary of the U.S. Department              :
 of Homeland Security; UNITED STATES                              :
 DEPARTMENT OF HOMELAND SECURITY;                                 :
 CARL E. DUBOIS, in his official capacity as the                  :
 Sheriff of Orange County,                                        :
                                                                  :
                                 Respondents-Defendants.          :
 --------------------------------------------------------------   X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 On March 31, 2020, I granted Plaintiffs’ motion to preliminary enjoin Defendants

from applying a policy of detaining without bond all, or nearly all, aliens arrested under 8 U.S.C.

§ 1226(a), even when the arrestees pose neither a flight risk nor a danger to the community. See

ECF Nos. 67, 78. Defendants now move for clarification and modification of the order granting

the injunction, arguing that the order is both too unspecific and too broad. See ECF No. 74.

                 Defendants’ motion is denied. The injunction is not in need of clarification.

Defendants are required to:

                      1. Apply the injunction to all persons who were detained as of April 10, 2020
                         pursuant to 8 U.S.C. § 1226(a), except those persons already given an
                                                         1
          Case 1:20-cv-01803-AKH Document 84 Filed 05/15/20 Page 2 of 2



                        individualized custody determination by an immigration judge, and
                        expeditiously determine, or redetermine, their custody status consistent
                        with the injunction; and to

                    2. Report to the court on May 22, 2020, and weekly thereafter, as to the
                       progress made, which shall be steady and expeditious. All custody
                       determinations and redeterminations must be completed by June 5, 2020.
                       If extensions are required, Defendants may make an application therefore,
                       showing good cause.

                The Clerk is directed to close the open motion (ECF No. 74). Although this order

is final, the Court intends to file an opinion describing its reasoning in fuller detail.



SO ORDERED.

Dated:          May 15, 2020                            _____________/s/______________
                New York, New York                            ALVIN K. HELLERSTEIN
                                                              United States District Judge




                                                   2
